Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to submission of application on 5/28/2020.
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the one or more degrees of accuracy".  There is insufficient antecedent basis for this limitation in the claim.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atallah et al (WO 2018172352 A1 thereafter "Atallah").
As to claim 13, Atallah discloses a method, comprising: receiving, by a smart vital device, sensor information indicating one or more health characteristics associated with an individual, wherein the sensor information comprises audio information indicating audio signals from a surrounding environment and temperature information indicating temperature readings from the surrounding environment; [An audio sensor, and a temperature sensor are included in a contextual information sensor to provide information about the environment [See Pg 7, Ln 10-15]. The audio and temperature information are obtained ("obtaining the sensor information") as contextual information by a control unit (smart vital device) [See Pg. 12, Ln 2-6]]
determining, by the smart vital device, one or more health audio characteristics of the individual based on inputting the audio signals into one or more health condition machine learning datasets; [The obtained contextual information (audio signals) are input into a machine learning algorithm (health condition machine learning datasets) in order to classify the environment conditions and heart rate variability [See Pg. 15, Ln 32 - Pg. 16, Ln 25]. The audio may be that of an infant [See Pg 8, Ln 3-6]. A skilled artisan would understand that classifying the environment conditions based on the audio signal of the infant and environment would produce an audio class ("health audio characteristics of the individual")]
determining, by the smart vital device, one or more health temperature characteristics of the individual based on the temperature readings from the surrounding environment; [The obtained contextual information (temperature readings) are input into a machine learning algorithm in order to classify the environment conditions and heart rate variability [See Pg. 15, Ln 32 - Pg. 16, Ln 25]. A skilled artisan would understand that classifying the environment conditions for an individual based on the temperature of the environment would produce a temperature class ("health temperature characteristics of the individual")]
determining, by the smart vital device, one or more health conditions of the individual based on the one or more health audio characteristics and the one or more health temperature characteristics; and [Based on the above analysis, the health status (one or more health conditions) of the infant is determined [See Pg. 17, Ln 16-26]]
outputting, by the smart vital device, the one or more health conditions of the individual [The determined health status is output to a user interface [See Pg. 18, Ln 3-7]].  
As to claim 17, Atallah discloses the method of claim 13, further comprising: determining, by the smart vital device and based on the sensor information indicating the one or more health characteristics, a medical condition of the individual, wherein the medical condition indicates whether the individual has an affliction; and outputting, by the smart vital device, the medical condition of the individual [Atallah, The contextual information, which includes the temperature of the patient, is utilized to determine the health status (health conditions) of the patient [See Pg. 16, Ln 9-25, and Pg. 17, Ln 16-26]. The health status of the patient indicating pain, stress, discomfort, or signs of illness (respectively afflictions) [See Pg 17, Ln 23-26]. The control unit renders the health status on a user interface [See Pg. 12, Ln 15-20]].
As to claim 20, Atallah discloses a non-transitory computer-readable medium having processor-executable instructions stored thereon, wherein the processor-executable instructions, when executed, facilitate: [Memory may store instructions to control the control unit and perform the method below [See Pg 6, Ln 19-24]]
receiving sensor information indicating one or more health characteristics associated with an individual, wherein the sensor information comprises audio information indicating audio signals from a surrounding environment and temperature information indicating temperature readings from the surrounding environment; [An audio sensor, and a temperature sensor are included in a contextual information sensor to provide information about the environment [See Pg 7, Ln 10-15]. The audio and temperature information are obtained ("obtaining the sensor information") as contextual information by a control unit (smart vital device) [See Pg. 12, Ln 2-6]]
determining one or more health audio characteristics of the individual based on inputting the audio signals into one or more health condition machine learning datasets; [The obtained contextual information (audio signals) are input into a machine learning algorithm (health condition machine learning datasets) in order to classify the environment conditions and heart rate variability [See Pg. 15, Ln 32 - Pg. 16, Ln 25]. The audio may be that of an infant [See Pg 8, Ln 3-6]. A skilled artisan would understand that classifying the environment conditions based on the audio signal of the infant and environment would produce an audio class ("health audio characteristics of the individual")]
determining one or more health temperature characteristics of the individual based on the temperature readings from the surrounding environment; [The obtained contextual information (temperature readings) are input into a machine learning algorithm in order to classify the environment conditions and heart rate variability [See Pg. 15, Ln 32 - Pg. 16, Ln 25]. A skilled artisan would understand that classifying the environment conditions for an individual based on the temperature of the environment would produce a temperature class ("health temperature characteristics of the individual")]
determining one or more health conditions of the individual based on the one or more health audio characteristics and the one or more health temperature characteristics; and [Based on the above analysis, the health status (one or more health conditions) of the infant is determined [See Pg. 17, Ln 16-26]]
outputting the one or more health conditions of the individual [The determined health status is output to a user interface [See Pg. 18, Ln 3-7]].   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanyal et al (US 20180090229 A1 thereafter "Sanyal"), in view of Bostic et al (US 20200303047 A1 thereafter "Bostic").
As to claim 1, Sanyal discloses a system, comprising: a first smart vital device, comprising: one or more first processors; and a first non-transitory computer-readable medium having first processor- executable instructions stored thereon, wherein the first processor-executable instructions, when executed, facilitate: [A central sensor (first smart vital device) is described as being worn on the user's wrist [See ¶-23-24]. The central sensor includes memory, and a processor to perform instructions [See ¶-32, 99]]
obtaining sensor information indicating one or more health characteristics associated with an individual; [Sensor measurements are received and aggregated by a central sensor (first smart vital device) [See ¶-26]. The sensor data is health related measurements (health characteristics) [See ¶-25]]
determining one or more health conditions of the individual based on inputting the sensor information into one or more health condition machine learning datasets; [The central sensor utilizes stored sensor data to determine health conditions (e.g. normal, sub-critical, critical, life-threatening) [See ¶-32]. The central sensor stores the sensor data in temporary storage (health condition machine learning datasets) [See ¶-32]. The sensor data in temporary storage is transmitted to a cloud service for storage and processing with a machine learning algorithm [See ¶-37-38]. The broadest reasonable interpretation of "one or more health condition machine learning datasets" merely requires storage in a dataset to be utilized for health condition machine learning, which is taught by the prior art]
outputting one or more notifications indicating the one or more health conditions of the individual; and [The determined health conditions by the central sensor are transmitted (outputting) to a user smart phone for display [See ¶-32]]
providing, to an enterprise computing system, the one or more health conditions of the individual; and [All processed data (one or more health conditions) is transmitted to a cloud system (enterprise computing system) [See ¶-35-36]]
the enterprise computing system, wherein the enterprise computing system comprises: one or more second processors; and a second non-transitory computer-readable medium having second processor- executable instructions stored thereon, wherein the second processor-executable instructions, when executed, facilitate: [The cloud platform system performs machine learning analysis and data storage, and includes a cloud server [See ¶-37, 82]. A skilled artisan would understand that the cloud platform therefore inherently includes a processor and a computer-readable medium storing instructions to perform the machine learning analysis]
aggregating a plurality of health conditions from a plurality of smart vital devices, wherein the plurality of smart vital devices comprises the first smart vital device; … [The received processed data (plurality of health conditions) is collected from a plurality of users [See ¶-7]. Each user possesses a central sensor (plurality of smart vital devices) [See ¶-20]].
However, Sanyal does not teach "determining one or more health trends based on inputting the plurality of health conditions from the plurality of smart vital devices into one or more health trend machine learning datasets; updating the one or more health trend machine learning datasets based on the one or more health trends; and outputting information indicating the one or more health trends."
On the other hand, Bostic does teach "determining one or more health trends based on inputting the plurality of health conditions from the plurality of smart vital devices into one or more health trend machine learning datasets; updating the one or more health trend machine learning datasets based on the one or more health trends; and outputting information indicating the one or more health trends."
Bostic discloses that medical record database may include data for disease conditions and physiological monitoring information of patients ("plurality of health conditions from the plurality of smart vital devices") [See ¶-161, 173, 174]. The medical records database is used to generate a digital twin which includes trends of a population of patients (health trend) [See ¶-179]. The trends and populations of patients are determined using machine learning on the medical record database [See ¶-181]. The digital twin is input into machine learning as training ("updating the one or more health trend machine learning datasets") in order to predict future health states of the patient [See ¶-182]. The digital twin, which includes trends of a population of patients, is displayed (output) [See ¶-180].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sanyal's health condition monitoring system to incorporate the teachings of Bostic's trend analysis.
Motivation to do so would be to make predictions of the health states of a patient or population of patients, as taught by Bostic [See ¶-181-182].
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanyal et al (US 20180090229 A1 thereafter "Sanyal"), in view of Bostic et al (US 20200303047 A1 thereafter "Bostic"), in view of Atallah et al (WO 2018172352 A1 thereafter "Atallah").
As to claim 2, Sanyal, and Bostic do not disclose "wherein the first smart vital device comprises an audio sensor configured to provide audio information indicating audio signals from a surrounding environment and a temperature sensor configured to provide temperature information indicating temperature readings from the surrounding environment, and wherein obtaining the sensor information comprises obtaining the audio information and the temperature information."
On the other hand, Atallah does teach "wherein the first smart vital device comprises an audio sensor configured to provide audio information indicating audio signals from a surrounding environment and a temperature sensor configured to provide temperature information indicating temperature readings from the surrounding environment, and wherein obtaining the sensor information comprises obtaining the audio information and the temperature information."
Atallah discloses that an audio sensor, and a temperature sensor are included in a contextual information sensor (first smart vital device) to provide information about the environment [See Pg 7, Ln 10-15]. The audio and temperature information is obtained ("obtaining the sensor information") [See Pg. 12, Ln 2-6].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sanyal's health condition monitoring system, and Bostic's trend analysis to incorporate the teachings of Atallah's environmental sensors.
Motivation to do so would be to provide an improved method of determining a health status by accounting for external environmental factors, as taught by Atallah [See Pg 1, Ln 25 - Pg. 2, Ln 7].
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanyal et al (US 20180090229 A1 thereafter "Sanyal"), in view of Bostic et al (US 20200303047 A1 thereafter "Bostic"), in view of Atallah et al (WO 2018172352 A1 thereafter "Atallah"), in view of Ashoori et al (US 9858388 B1 thereafter "Ashoori").
As to claim 3, Sanyal, Bostic, and Atallah disclose the system of claim 2, wherein the first processor-executable instructions, when executed, further facilitate: … wherein determining the one or more health conditions is further based on the temperature of the individual, and wherein the one or more health conditions indicate one or more symptoms of the individual [Atallah, The contextual information, which includes the temperature of the patient, is utilized to determine the health status (health conditions) of the patient [See Pg. 16, Ln 9-25, and Pg. 17, Ln 16-26]. The health status of the patient indicating pain, stress, discomfort, or signs of illness (respectively symptoms of the individual) [See Pg 17, Ln 23-26]].  
However, Sanyal, Bostic, and Atallah do not teach "determining, based on the temperature information, whether the temperature readings indicate a temperature of the individual, …"
On the other hand, Ashoori does teach "determining, based on the temperature information, whether the temperature readings indicate a temperature of the individual, …"
Ashoori discloses that an infrared camera is used to determine the temperature of individuals [See Col 8, Ln 8-15]. The individuals are identified and their temperature associated with them [See Col 8, Ln 8-15].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sanyal's health condition monitoring system, Bostic's trend analysis, and Atallah's environmental sensors to incorporate the teachings of Ashoori's infrared camera monitoring.
Motivation to do so would be to enable monitoring groups of people, while identifying individual health risks, as taught by Ashoori [See Col 1, Ln 6-9].
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanyal et al (US 20180090229 A1 thereafter "Sanyal"), in view of Bostic et al (US 20200303047 A1 thereafter "Bostic"), in view of Atallah et al (WO 2018172352 A1 thereafter "Atallah"), in view of Li et al (US 20210030276 A1 thereafter "Li").
As to claim 4, Sanyal, Bostic, and Atallah do not disclose "wherein determining the one or more health conditions is based on inputting the audio signals into the one or more health condition machine learning datasets to generate the one or more health conditions, wherein the one or more health conditions indicate one or more symptoms of the individual."
On the other hand, Li does teach "wherein determining the one or more health conditions is based on inputting the audio signals into the one or more health condition machine learning datasets to generate the one or more health conditions, wherein the one or more health conditions indicate one or more symptoms of the individual."
Li discloses that audio (audio signals) from audio sensors is analyzed using machine learning algorithms (one or more health condition machine learning datasets) in order to detect coughing, wheezing, and sneezing (respectively symptoms) [See ¶-81, 91].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sanyal's health condition monitoring system, Bostic's trend analysis, and Atallah's environmental sensors to incorporate the teachings of Li's audio symptom detection.
Motivation to do so would be to provide a non-contact method of monitoring and diagnosing pulmonary and respiratory diseases without significant patient discomfort or hospital visits, as taught by Li [See ¶-2].
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanyal et al (US 20180090229 A1 thereafter "Sanyal"), in view of Bostic et al (US 20200303047 A1 thereafter "Bostic"), in view of Atallah et al (WO 2018172352 A1 thereafter "Atallah"), in view of Trim et aI (US 20210074436 A1 thereafter "Trim").
As to claim 5, Sanyal, Bostic, and Atallah disclose the system of claim 2, … an image sensor configured to capture an image of the individual, and wherein obtaining the sensor information comprises obtaining … the captured image of the individual [Atallah, A camera (image sensor) may be used to obtain images of an individual and environment [See Pg. 7, Ln 16-28]].
However, Sanyal, Bostic, and Atallah do not teach "wherein the first smart vital device further comprises a humidity sensor configured to provide humidity information indicating a humidity reading of the surrounding environment and … obtaining the humidity information…".
On the other hand, Trim does teach "wherein the first smart vital device further comprises a humidity sensor configured to provide humidity information indicating a humidity reading of the surrounding environment and … obtaining the humidity information…".
Trim discloses that IoT sensors may capture humidity of an environment [See ¶-85]. The humidity information is used in machine learning algorithms to determine conditions that contribute to disease spread, and the health status of persons [See ¶-86, 88].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sanyal's health condition monitoring system, Bostic's trend analysis, and Atallah's environmental sensors to incorporate the teachings of Trim's humidity sensing.
Motivation to do so would be to help determine and control the spread of disease, as taught by Trim [See ¶-14].
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanyal et al (US 20180090229 A1 thereafter "Sanyal"), in view of Bostic et al (US 20200303047 A1 thereafter "Bostic"), in view of Rostagi (US 20200202996 A1 thereafter "Rostagi").
As to claim 6, Sanyal, and Bostic do not disclose "wherein the first processor-executable instructions, when executed, further facilitate: receiving, from a user device, user information indicating an identity of the individual, and wherein outputting the one or more notifications indicating the one or more health conditions of the individual is based on the identity of the individual."
On the other hand, Rostagi does teach "wherein the first processor-executable instructions, when executed, further facilitate: receiving, from a user device, user information indicating an identity of the individual, and wherein outputting the one or more notifications indicating the one or more health conditions of the individual is based on the identity of the individual."
Rostagi discloses a system that authenticates a user prior to presenting medical alerts ("outputting the one or more notifications indicating the one or more health conditions") to the user [See ¶-110]. The user is authenticated using their username (identity of the individual) and password [See ¶-68-69].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sanyal's health condition monitoring system, and Bostic's trend analysis to incorporate the teachings of Rostagi's authentication.
Motivation to do so would be to provide the patient with HIPAA protected health information, and optimize their care, as taught by Rostagi [See ¶-8].
Claim(s) 7-8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanyal et al (US 20180090229 A1 thereafter "Sanyal"), in view of Bostic et al (US 20200303047 A1 thereafter "Bostic"), in view of Knechtel et al (US 20180144614 A1 thereafter "Knechtel").
As to claim 7, Sanyal, and Bostic do not disclose "wherein the second processor-executable instructions, when executed, further facilitate: determining a network element associated with a location of the first smart vital device, and wherein outputting the information associated with the one or more health trends comprises outputting an alert to the network element associated with the location of the first smart vital device."
On the other hand, Knechtel does teach "wherein the second processor-executable instructions, when executed, further facilitate: determining a network element associated with a location of the first smart vital device, and wherein outputting the information associated with the one or more health trends comprises outputting an alert to the network element associated with the location of the first smart vital device."
Knechtel discloses a system that alerts nearby users of a patient that has a medical need [See ¶-20, 29]. The system determines nearby devices (network element) based on a location of the patient/user device, and the distance to the patient/user device ("associated with the location of the first smart vital device") [See ¶-29, 32]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sanyal's health condition monitoring system, and Bostic's trend analysis to incorporate the teachings of Knechtel's nearby user alerting.
Motivation to do so would be to provide support and/or assistance to a user in a timely fashion, as taught by Knechtel [See ¶-21].
As to claim 8, Sanyal, Bostic, and Knechtel disclose the system of claim 7, wherein the network element and the first smart vital device are located within a same geographical location and are separate devices [Knechtel, The system determines nearby devices (separate devices) based on a location of the patient/user device, and the distance to the patient/user device ("within a same geographical location") [See ¶-29, 32]. The broadest reasonable interpretation of "within a same geographical location" does not preclude the location being within a certain radius/distance as taught by the prior art].
As to claim 12, Sanyal, and Bostic do not disclose "wherein the first processor- executable instructions, when executed, further facilitate: determining whether the user device is within a proximity of the smart vital device; and providing the one or more health conditions of the individual to the user device based on determining the user device is within the proximity of the smart vital device, and wherein the user device comprises: one or more third processors; and a third non-transitory computer-readable medium having third processor- executable instructions stored thereon, wherein the third processor-executable instructions, when executed, facilitate: receiving the one or more health conditions of the individual from the smart vital device; and displaying a notification indicating the one or more health conditions of the individual."
On the other hand, Knechtel does teach "wherein the first processor- executable instructions, when executed, further facilitate: determining whether the user device is within a proximity of the smart vital device; and providing the one or more health conditions of the individual to the user device based on determining the user device is within the proximity of the smart vital device, and wherein the user device comprises: one or more third processors; and a third non-transitory computer-readable medium having third processor- executable instructions stored thereon, wherein the third processor-executable instructions, when executed, facilitate: receiving the one or more health conditions of the individual from the smart vital device; and displaying a notification indicating the one or more health conditions of the individual."
Knechtel discloses a system that alerts nearby users of a patient that has a medical need (health conditions) [See ¶-20, 29]. The system determines nearby device(s) based on a location of the patient/user device, and the distance to the patient/user device ("user device is within a proximity of the smart vital device") [See ¶-29, 32]. The nearby device(s) (user device) receives and displays a notification of a medical need of the patient/user device [See ¶-33, 46]. The nearby device includes a processor, and storage device (third non-transitory computer-readable medium) to store instructions [See ¶-47, 51].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sanyal's health condition monitoring system, and Bostic's trend analysis to incorporate the teachings of Knechtel's nearby user alerting.
Motivation to do so would be to provide support and/or assistance to a user in a timely fashion, as taught by Knechtel [See ¶-21].
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanyal et al (US 20180090229 A1 thereafter "Sanyal"), in view of Bostic et al (US 20200303047 A1 thereafter "Bostic"), in view of Frank et al (US 20200245873 A1 thereafter "Frank").
[Examiner's note: The limitation "coughs and/or sneezes" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "coughs" teaches the entire limitation]
As to claim 9, Sanyal, and Bostic do not disclose "wherein the first processor-executable instructions, when executed, further facilitate: receiving a plurality of audio files indicating coughs and/or sneezes; receiving a plurality of infrared images indicating elevated temperature readings of a plurality of individuals; and training the one or more health condition machine learning datasets based on the plurality of received audio files and the plurality of received infrared images."
On the other hand, Frank does teach "wherein the first processor-executable instructions, when executed, further facilitate: receiving a plurality of audio files indicating coughs …; receiving a plurality of infrared images indicating elevated temperature readings of a plurality of individuals; and training the one or more health condition machine learning datasets based on the plurality of received audio files and the plurality of received infrared images."
Frank discloses a system wherein audio of coughing is received [See ¶-70]. Infrared images of temperatures are received [See ¶-62, 272]. The audio data is used to train a machine learning algorithm [See ¶-119]. A machine learning model is trained based on images of various people in known postures [See ¶-202].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sanyal's health condition monitoring system, and Bostic's trend analysis to incorporate the teachings of Frank's audio and IR imaging.
Motivation to do so would be to monitor coughing and accurately assess the severity of a respiratory tract infection, as taught by Frank [See ¶-15].
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanyal et al (US 20180090229 A1 thereafter "Sanyal"), in view of Bostic et al (US 20200303047 A1 thereafter "Bostic"), in view of Abrol et al (US 20210059616 A1 thereafter "Abrol").
As to claim 10, Sanyal, and Bostic do not disclose "wherein the first processor-executable instructions, when executed, further facilitate: determining, based on the sensor information indicating the one or more health characteristics, a medical condition of the individual and a degree of accuracy associated with the medical condition, wherein the medical condition indicates whether the individual has an affliction."
On the other hand, Abrol does teach "wherein the first processor-executable instructions, when executed, further facilitate: determining, based on the sensor information indicating the one or more health characteristics, a medical condition of the individual and a degree of accuracy associated with the medical condition, wherein the medical condition indicates whether the individual has an affliction."
Abrol discloses that device data (sensor information) is used to determine a medical condition or medical event and the likelihood (degree of accuracy) of it to occur [See ¶-24-26, 77, 217]. The medical condition may include hyperoxia or hypoxia (respectively afflictions) [See ¶-217, 220].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sanyal's health condition monitoring system, and Bostic's trend analysis to incorporate the teachings of Abrol's condition likelihood determination.
Motivation to do so would be to improve patient care and instruct care providers from afar, as taught by Abrol [See ¶-29].
As to claim 11, Sanyal, Bostic, and Abrol disclose the system of claim 10, wherein determining the medical condition of the individual and the degree of accuracy is based on inputting the sensor information and the one or more health conditions into the one or more health condition machine learning datasets [Abrol, Device data (sensor information) is used to determine a medical condition or medical event and the likelihood (degree of accuracy) of it to occur [See ¶-24-26, 77, 217]. Machine learning models are used to determine the insights/inferences [See ¶-83]].
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atallah et al (WO 2018172352 A1 thereafter "Atallah"), in view of Sanyal et al (US 20180090229 A1 thereafter "Sanyal").
As to claim 14, Atallah does not discloses “providing the one or more health conditions of the individual to an enterprise computing system.”
On the other hand, Sanyal does teach “providing the one or more health conditions of the individual to an enterprise computing system.”
Sanyal discloses that the central sensor utilizes stored sensor data to determine health conditions (e.g. normal, sub-critical, critical, life-threatening) [See ¶-32]. All processed data (one or more health conditions) is transmitted to a cloud system (enterprise computing system) [See ¶-35-36].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Atallah’s health monitoring system to incorporate the teachings of Sanyal’s cloud platform.
Motivation to do so would be to allow for long-term storage of data and perform analysis of the data, as taught by Sanyal [See ¶-3].
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atallah et al (WO 2018172352 A1 thereafter "Atallah"), in view of Trim et aI (US 20210074436 A1 thereafter "Trim").
	As to claim 15, Atallah does not discloses “wherein the sensor information further comprises humidity information indicating a humidity reading of the surrounding environment, and wherein determining the one or more health conditions of the individual is further based on the humidity information.”
On the other hand, Trim does teach “wherein the sensor information further comprises humidity information indicating a humidity reading of the surrounding environment, and wherein determining the one or more health conditions of the individual is further based on the humidity information.”
Trim discloses that IoT sensors may capture humidity of an environment [See ¶-85]. The humidity information is used in machine learning algorithms to determine conditions that contribute to disease spread, and the health status of persons (health conditions) [See ¶-86, 88].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Atallah’s health monitoring system to incorporate the teachings of Trim's humidity sensing.
Motivation to do so would be to help determine and control the spread of disease, as taught by Trim [See ¶-14].
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atallah et al (WO 2018172352 A1 thereafter "Atallah"), in view of Frank et al (US 20200245873 A1 thereafter "Frank").
As to claim 16, Atallah disclose the method of claim 13, wherein the sensor information further comprises a captured image of the individual, … [Atallah, a camera captures contextual information [See Pg. 19, Ln 22-26]].
However, Atallah does not discloses “…wherein the method further comprises: determining, by the smart vital device, one or more image characteristics of the individual based on inputting the captured image into the one or more health condition machine learning datasets, and wherein determining the one or more health conditions is further based on the one or more image characteristics.”
On the other hand, Frank does teach “…wherein the method further comprises: determining, by the smart vital device, one or more image characteristics of the individual based on inputting the captured image into the one or more health condition machine learning datasets, and wherein determining the one or more health conditions is further based on the one or more image characteristics.”
Frank discloses a system wherein infrared images of temperatures are received [See ¶-62, 272]. A machine learning model is used to determine user postures/activities (image characteristics) as feature values [See ¶-202]. Based on the feature values (image characteristics), the system determines the extent of a respiratory tract infection, i.e. RTI (health conditions) [See ¶-98].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Atallah’s health monitoring system to incorporate the teachings of Frank's IR imaging.
Motivation to do so would be to monitor coughing and accurately assess the severity of a respiratory tract infection, as taught by Frank [See ¶-15].
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atallah et al (WO 2018172352 A1 thereafter "Atallah"), in view of Abrol et al (US 20210059616 A1 thereafter "Abrol").
As to claim 18, Atallah does not discloses “wherein determining the one or more medical conditions of the individual and the one or more degrees of accuracy is further based on the one or more health conditions.”
On the other hand, Abrol does teach "wherein determining the one or more medical conditions of the individual and the one or more degrees of accuracy is further based on the one or more health conditions.”
Abrol discloses that device data (sensor information) is used to determine a medical condition or medical event and the likelihood (degree of accuracy) of it to occur [See ¶-24-26, 77, 217]. The medical condition may include hyperoxia or hypoxia (respectively afflictions) [See ¶-217, 220]. The information used to determine the likelihood of the medical condition may include prior diagnosed conditions (health condition) [See ¶-220].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Atallah’s health monitoring system to incorporate the teachings of Abrol's condition likelihood determination.
Motivation to do so would be to improve patient care and instruct care providers from afar, as taught by Abrol [See ¶-29].
As to claim 19, Atallah does not discloses “determining, by the smart vital device and based on the sensor information and the medical condition, a degree of accuracy associated with the medical condition; and outputting, by the smart vital device, the degree of accuracy.”
On the other hand, Abrol does teach “determining, by the smart vital device and based on the sensor information and the medical condition, a degree of accuracy associated with the medical condition; and outputting, by the smart vital device, the degree of accuracy.”
Abrol discloses that device data (sensor information) is used to determine a medical condition or medical event and the likelihood (degree of accuracy) of it to occur [See ¶-24-26, 77, 217]. Since the accuracy is specific to the particular medical condition/event, a skilled artisan would understand that the accuracy is based on the medical condition/event. A notification is output with the risk score (degree of accuracy) of each particular medical condition/event [See ¶-221].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Atallah’s health monitoring system to incorporate the teachings of Abrol's condition likelihood determination.
Motivation to do so would be to improve patient care and instruct care providers from afar, as taught by Abrol [See ¶-29].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO BORJA/Primary Examiner, Art Unit 2173